Case 8:20-cv-02230-WFJ-CPT Document 1 Filed 09/23/20 Page 1 of 7 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


 CHERYL G. LEVINE,

        Plaintiff,                                           CASE NO.:

 vs.

 DOLLAR TREE STORES, INC. and
 JOHN DOE,

       Defendants.
 ______________________________________/

       DEFENDANT DOLLAR TREE STORES, INC.’S NOTICE OF REMOVAL

        Defendant, DOLLAR TREE STORES, INC., (hereinafter, “Defendant” or “Dollar

 Tree”) by and through its undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441, and

 1446 and Local Rule 4.02, hereby removes this action from the Circuit Court for the Sixth

 Judicial Circuit, in and for Pinellas County, Florida, to the United States District Court for

 the Middle District of Florida, Tampa Division, on the following grounds:

                                        BACKGROUND

        1.      On or about June 2, 2020, Cheryl G. Levine (“Plaintiff”) filed a Complaint

 against Dollar Tree and John Doe in the Circuit Court of the Sixth Judicial Circuit in and for

 Pinellas County, Florida, captioned CHERYL G. LEVINE vs. DOLLAR TREE STORES,

 INC. and JOHN DOE, Case Number 20-002631-CI (hereinafter, “Complaint”).

        2.      On or about June 11, 2020, Plaintiff served the Pluries Summons and

 Complaint on Defendant, Dollar Tree, through its agent for service of process. The case

 stated by the initial pleading was not removable.
                                              -1-
Case 8:20-cv-02230-WFJ-CPT Document 1 Filed 09/23/20 Page 2 of 7 PageID 2




        3.      On August 24, 2020, Plaintiff served a Proposal for Settlement on Dollar

 Tree, which was an other paper from which it may first be ascertained that the case is one

 which is or has become removable. See Pantages v. Cardinal Health 200, Inc., 5:08-CV-116-

 OC-10GRJ, 2008 WL 11335074, at *4 (M.D. Fla. June 5, 2008), report and recommendation

 adopted, 5:08-CV-116-OC-10GRJ, 2008 WL 11335075 (M.D. Fla. July 2, 2008) (“There is a

 wealth of authority supporting the view that proposals for settlement constitute an ‘other

 paper’ within the meaning of section 1446(b).”).

        4.      Dollar Tree is not required to obtain Defendant John Doe’s consent for this

 removal because John Doe is a fictitious-name defendant who has not been served. See

 Laposa v. Walmart Stores E. LP, 220CV182FTM29NPM, 2020 WL 2301446, at *2 (M.D.

 Fla. May 8, 2020).

        5.      There is jurisdiction over this removed action pursuant to 28 U.S.C. § 1441,

 because this action originally could have been filed in this Court pursuant to 28 U.S.C. §

 1332. Specifically, this Court has jurisdiction over this action because there is the requisite

 diversity of citizenship between the Plaintiff and Defendant, and the amount in controversy

 exceeds $75,000.00, exclusive of interest and costs.

                                  AMOUNT IN CONTROVERSY

        6.      Plaintiff alleges that this is an action for damages in excess of Thirty

 Thousand Dollars ($30,000.00). (Complaint at ¶1). Plaintiff alleges that she

        was injured in and about her body and extremities; incurred medical expenses
        for the treatment of said injuries; incurred pain and suffering of a physical
        nature; incurred a permanent injury to the body as a whole; incurred loss of
        ability to lead and enjoy a normal lie; incurred loss of wages and a loss of
        wage earning capacity; and incurred aggravation of a pre-existing condition,


                                              -2-
Case 8:20-cv-02230-WFJ-CPT Document 1 Filed 09/23/20 Page 3 of 7 PageID 3




          all of which are either permanent or continuing in nature and the Plaintiff,
          CHERYL G. LEVINE, will sustain said loss in the future.

 (Complaint at ¶¶12, 17).

          7.     On September 3, 2020, Plaintiff served her Answers to Dollar Tree’s

 Interrogatories and Requests for Production. Plaintiff stated that she suffered a “[l]eft hip

 sprain and left rotator cuff injury with shredded bicep muscle.” She also listed medical

 expenses to date totaling $57,930.86.

          8.     On August 24, 2020, Plaintiff served a Proposal for Settlement on Dollar

 Tree, offering to settle this matter for over five (5) times the jurisdictional minimum of this

 Court.

          9.     A defendant’s notice of removal may assert the amount in controversy if the

 complaint seeks (a) non-monetary relief or (b) a money judgment and the State practice

 permits recovery in excess of the amount demanded. 28 U.S.C. § 1446(c)(2)(A)(ii). As the

 Supreme Court has held, the notice “need only include a plausible allegation that the amount

 in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co. v.

 Owens, 135 S. Ct. 547, 554 (2014); see also Mangano v. Garden Fresh Restaurant Corp.,

 Case No. 2:15-cv-477-FtM-99MRM, 2015 WL 5953346, at *1 (M.D. Fla. Oct. 13, 2015) (“A

 Notice of Removal must plausibly allege the jurisdictional amount, not prove the amount”)

 (citing Dart, 135 S. Ct. at 554). The defendant need not provide any evidence establishing

 the amount in controversy unless and until the plaintiff contests, or the Court questions, the

 defendant’s allegation as to the amount in controversy. Dart, 135 S. Ct. at 554. Although

 Plaintiff has not alleged in the Complaint that the amount in controversy exceeds $75,000.00,

 the Court is entitled to rely on its judicial experience and common sense in determining that a
                                              -3-
Case 8:20-cv-02230-WFJ-CPT Document 1 Filed 09/23/20 Page 4 of 7 PageID 4




 cause of action is likely to exceed $75,000.00 and therefore meets the jurisdictional limits of

 the Court. Defendant’s allegations to establish jurisdiction can be “combined with reasonable

 deductions, reasonable inferences, or other reasonable extrapolations.” Pretka v. Kolter City

 Plaza Two, Inc., 608 F.3d 744, 754 (11th Cir. 2010). Defendant is not required to prove the

 amount in controversy beyond all doubt or to banish all uncertainty about it. Id.

        10.     Although Dollar Tree denies that Plaintiff is entitled to any monetary relief

 whatsoever, based on this information, Dollar Tree believes, in good faith, that it is highly

 probable that the amount in controversy in this civil action exceeds $75,000.00, exclusive of

 interest and costs. Dollar Tree’s good faith belief is based upon medical documentation

 provided in discovery, Plaintiff’s alleged past medical expenses, Plaintiff’s proposal for

 settlement of over 5 times the jurisdictional minimum of this Court, and Plaintiff’s

 allegations in her Complaint. Therefore, this Court has jurisdiction over this case. See 28

 U.S.C. § 1332(a)(1).

                                  DIVERSITY OF CITIZENSHIP

        11.     Plaintiff is a citizen of Pinellas County, Florida. For diversity purposes,

 citizenship is equivalent to “domicile.” McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th

 Cir. 2002). “A person’s domicile is the place of his true, fixed, and permanent home and

 principal establishment, and to which he has the intention of returning whenever he is absent

 therefrom.” Id. at 1257-58. See also Diller v. Heartland AG Group of Springfield, Inc., 5:10-

 CV-672-OC-34TBS, 2011 WL 13295824, at *3 (M.D. Fla. Sept. 28, 2011). To discern intent,

 the Court may consider factors including “home ownership, driver’s license, voting

 registration, location of family, location of business and where taxes are paid.” Turner v.


                                              -4-
Case 8:20-cv-02230-WFJ-CPT Document 1 Filed 09/23/20 Page 5 of 7 PageID 5




 Penn. Lumbermen’s Mut. Fire Ins. Co., No. 3:07-cv-374-J-32TEM, 2007 WL 3104930, at *4

 (M.D. Fla. Oct. 22, 2007); see Juvelis v. Snider, 68 F.3d 648, 654 (3d Cir. 1995)

 (“Persuasive evidence of intent can include establishment of a home, place of employment,

 location of assets, and registration of car, and, generally, centering one’s business, domestic,

 social, and civic life in a jurisdiction.”); see also McCormick, 293 F.3d at 1258. Plaintiff

 alleges that she is a “resident of Pinellas County, Florida.” (Complaint, at ¶2). Further,

 medical records provided by Plaintiff in discovery reveal that Plaintiff’s address is in Pinellas

 County, Florida. Plaintiff received medical treatment from facilities located in or near

 Pinellas County, Florida as well.

        12.     Dollar Tree is a citizen of the Commonwealth of Virginia. Specifically, Dollar

 Tree is incorporated in Virginia, and its principal place of business is in Chesapeake,

 Virginia.

        13.     The citizenship of John Doe is disregarded for removal purposes. See 28

 U.S.C. § 1441(b)(1). Dollar Tree may ultimately argue that the John Doe store manager is

 fraudulently joined, but because the citizenship of John Doe is disregarded for removal

 purposes, this “obviates the need to consider fraudulent joinder at the removal stage of the

 proceedings.” Laposa, 2020 WL 2301446, at *1.

        14.     Complete diversity of citizenship exists because Plaintiff is not a citizen of the

 same state as Defendant. See 28 U.S.C. § 1332(a). Accordingly, this Court has jurisdiction

 pursuant to 28 U.S.C. § 1332(a).




                                               -5-
Case 8:20-cv-02230-WFJ-CPT Document 1 Filed 09/23/20 Page 6 of 7 PageID 6




                                 PROCEDURAL COMPLIANCE

        15.     Although Dollar Tree denies that Plaintiff is entitled to any monetary relief

 whatsoever, based on the above information, Dollar Tree believes, in good faith, that it is

 highly probable that the amount in controversy in this civil action exceeds $75,000.00,

 exclusive of interest and costs, and is between citizens of different states; thus, Dollar Tree

 has a reasonable objective basis to remove this action.

        16.     This Court has jurisdiction over this case. See 28 U.S.C. § 1332(a)(1).

        17.     This Notice of Removal is timely because it was filed within 30 days after the

 date of Dollar Tree receiving other paper from which it may first be ascertained that the case

 is one which is or has become removable. See 28 U.S.C. § 1446(b)(3).

        18.     Removal to the Tampa Division of this Court is appropriate under Local Rules

 1.02(b)(4) and 1.02(c) because the action was filed in Pinellas County, Florida.

        19.     As required by 28 U.S.C. § 1446(a) and Local Rule 4.02(b), true and correct

 copies of all of the process, pleadings, orders and papers on file with the State Court in this

 action are attached hereto as “Composite Exhibit A.”

        20.     Pursuant to 28 U.S.C. § 1446(d), notice of this Notice of Removal is being

 provided to Plaintiff and the State Court Clerk contemporaneously with the filing of this

 Notice of Removal with this Court.

        WHEREFORE, Defendant, Dollar Tree Stores, Inc., by and through its undersigned

 counsel, respectfully notices the removal of this action now pending against it in the Circuit

 Court of the Sixth Judicial Circuit In and For Pinellas County, Florida, Case No. 20-002631-

 CI to the United States District Court for the Middle District of Florida, Tampa Division.


                                              -6-
  Case 8:20-cv-02230-WFJ-CPT Document 1 Filed 09/23/20 Page 7 of 7 PageID 7




                                                HILL WARD HENDERSON, P.A.

                                                /s/ Sherilee J. Samuel
                                                Sherilee J. Samuel, FBN: 017499
                                                sherilee.samuel@hwhlaw.com
                                                Cory J. Person, FBN: 032950
                                                cory.person@hwhlaw.com
                                                Nicole D.D. Walsh, FBN: 111961
                                                nicole.walsh@hwhlaw.com
                                                3700 Bank of America Plaza
                                                101 East Kennedy Boulevard
                                                Tampa, FL 33602
                                                Ph. 813.221.3900
                                                Fax 813.221.2900
                                                Attorneys for Dollar Tree Stores, Inc.

                           CERTIFICATE OF SERVICE – CM/ECF

           I hereby certify that on September 23, 2020, I electronically filed the foregoing with
    the Clerk of the Court by using the CM/ECF system and furnished a copy via email to James
    R. Wilson, Esquire, Attorney for Plaintiff, at: JRWPleadings@forthepeople.com and
    RThom@forthepeople.com, Morgan & Morgan, 201 N. Franklin St., 7th Floor, Tampa FL
    33602.
                                                /s/ Sherilee J. Samuel
                                                Hill Ward Henderson, P.A.
                                                Attorneys for Dollar Tree Stores, Inc.




                                                -7-
14419082v1
